Citation Nr: 9920679	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  91-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability as secondary to a service connected right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969 
and from October 1982 to August 1988.  In a July 1989 rating 
decision, the St. Petersburg, Florida Regional Office (RO) 
denied the veteran's claim for service connection for a left 
knee disability.  This appeal arises from an August 1990 
rating decision of the St. Petersburg RO, which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a left knee 
disability, and which denied service connection for a right 
knee disability as secondary to a service connected right 
ankle disability.  

In April 1997, the Board remanded the case to the RO for 
additional development.  As it did in the April 1997, the 
Board again calls the RO's attention to the referred issue of 
a waiver of recovery of an overpayment, which was not 
certified to the Board or in appellate status.  The Board 
also notes that additional medical evidence and argument 
regarding a service connected right ankle disability has been 
associated with the claims folder after an August 1998 
determination by the Board, which denied the veteran's appeal 
for an increased rating for a right ankle disability.  
Apparently, the veteran desires to continue his claim for an 
increased rating.  As this issue is not in appellate status 
at this time, it is referred to the RO for further 
appropriate consideration.

In August 1998, the Board remanded the case to the RO for 
additional development.  Finally, the Board notes that during 
the pendency of the appeal the veteran relocated and that the 
Winston-Salem, North Carolina RO is now handling the appeal.  



REMAND

In the remand of August 1998, the Board directed the RO to 
afford the veteran an orthopedic examination in order to 
clarify the relationship between the veteran's service 
connected right ankle disability and his nonservice connected 
right and left knee disabilities.  In the remand, the VA 
examiner was instructed to furnish an opinion regarding 
whether the right ankle aggravated the knees and the 
rationale for the opinion provided.  Thereafter, the veteran 
underwent a VA orthopedic examination in October 1998.  On 
the examination, the examiner opined that it was at least as 
likely as not that the veteran's right ankle condition did 
not cause his right and left knee disorder to become more 
severe, and the examiner failed to provide further 
explanation for the opinion.  Unfortunately, another VA 
examination must be ordered because the VA opinion that was 
rendered in October 1998 was not responsive to the remand 
requests.  In that regard, the Board recognizes that in 
Stegall v. West, 11 Vet. App. 268 (1998), a precedential 
decision cited for guidance, it was concluded that a remand 
by the Board conferred on the claimant the right to 
compliance with the remand orders and that the Board erred 
when it failed to insure compliance with the dictates of an 
earlier Board remand.   

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be afforded a VA 
examination in orthopedics in order to 
clarify whether the service connected 
right ankle disability aggravated the 
veteran's nonservice connected right and 
left knee disabilities.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
pertinent aspects of the veteran's 
records may be reviewed.  All indicated 
diagnostic tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  The 
examiner must furnish an opinion for the 
record as to whether it is at least as 
likely as not that the veteran's service 
connected right ankle disability has 
caused his left and right knee 
disabilities to become more severe.  The 
rationale for the opinion should be set 
forth in the examination report.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims and provide the 
veteran and his representative with a 
supplemental statement of the case.  They 
should be afforded the applicable time to 
respond if the decision remains adverse 
to the veteran. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










